Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO In connection with the accompanying Quarterly Report on Form 10-QSB of Marshall Holdings International, Inc. for the third quarter ending September 30, 2007, I, W. Jamie Plante, Chief Financial Officer of Marshall Holdings International, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 3.Such Quarterly Report on Form 10-QSB for the third quarter ending September 30, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 4.The information contained in such Quarterly Report on Form 10-QSB for the third quarter ending September 30, 2007, fairly presents, in all material respects, the financial condition and results of operations of Marshall Holdings International, Inc. Dated: November 19, 2007. /s/W. Jamie Plante W. Jamie Plante, Chief Financial Officer of Marshall Holdings International, Inc.
